                                                           AFFIDAVIT OF SERVICE

 Case:       Court                                                      County:                                      Job:
 18-C-       United States District Court for the Eastern District of   , NA                                         2751164
 1671        Wiscons,i n
 Plaintiff / Petitioner:                                                Defendant I Respondent
 PTP OneClick LLC                                                       Avalara Inc.
 Received by:                                                           For:
 Dane County Clvll Pro cess, LLC                                        Godfrey & Kahn - Green Bay
 To be served upon:
 Avalara Inc.

I, David Overlin, being duly sworn, depose and say: I am over the age of 18 years and not a party to t his action, and that w ithin the
boundaries of the st ate where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: Jesse Dahlke, CSR, Avalara Inc., do CT Corporation System, Company: 301 S Bedford St Suite 1, Madison, WI
                          53703
Manner of Service:             Registered Agent, Oct 23, 2018, 1:SO pm CDT
Documents:                    Summons in a Civil Action (Received Oct 23, 2018 at 11:00 am          con, Complaint, Civil Cover Sheet, Disclosure
                              Statement, Exhibits 1-4

Additional Comments:
1) Successful Attempt: Oct 23, 2018, 1:50 pm CDT at Company: 301 S Bedford St Suite 1, Madison, WI 53703 received by Jesse Dahlke, CSR,
Avalara Inc., do CT Corporation System. Age: 35-40; Ethnicity: Caucasian; Gender: Male; Weigh t : 160; Height: 57"; Hair: Brown;
Served.

Fees:    $45.00
                                                                         Subscribed and sworn ro before me by the affiont who Is
                                                                         personally known to me.
                                              10/25/2018
David Overtin                                 Date
                                                                         Notary Public
Dane County Ovil Process, LLC                                                10/25/2018                   June 12th, 2020
2810 Crossroads Rd. Suite 4000 PO Box 8066
                                                                         Date                             Commission Expires
Madison, wt 53708-8066
608-906-2917




                                                                                                     ,,,,,.. ,,,,,,
                                                                                                   ,,,, ~LU: J           11, ,

                                                                                            ' ,, ~~\••• ••••••••••••~nv· ""-:,.
                                                                                           ~<:) •••                 ••• cJ) ~
                                                                                          ~        i ...\'"",0 TA '7 r        ~ ~
                                                                                          -- .:•
                                                                                                                  £') ,_ \
                                                                                          ~                                  • ~
                                                                                                           .: :.... .
                                                                                          ~~\
                                                                                          ~-Y •..
                                                                                                 '°usuc..•/~
                                                                                                          r~
                                                                                                              E                  ~
                                                                                              .,   ~ ••              •• -~J      ~
                                                                                              ,,,,,,,
                                                                                                              .
                                                                                                  ~o··········· O' ,,
                                                                                                      ~ w,sc ,,,,,
                                                                                                      ,,,,,. ,,,,




                     Case 1:18-cv-01671-WCG Filed 10/26/18 Page 1 of 2 Document 3
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 18-C-1671

                                                           PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any) Avalara Inc., c/o CT Corporation System
 was received by me on (date)                     10/23/2018

           a    I personally served the summons on the individual at (place)
                                                                                   on (date)                           ;   or
                                                                                               ---------
           CJ I left the summons at the individual's residence or usual place of abode with               (name)

                                                                 , a person of suitable age and discretion who resides there,
          -----------------
            (date)
           OD         , and mailed a copy to the individual's last known address; or

           rf 1 served the summons on (name ofindividual)             Jesse Dahlke, CSR, CT Corporation System                     , who is
            designated by law to accept service of process on behalf of (name oforganization) Avalara Inc.
                                                                                                                  ----------
                                                                                   on (date} _ _ _
                                                                                                 10~/_2 3~/_2 0_ 1_8_ _ ;or

           a    I returned the summons unexecuted because                                                                               ; or

           0 Other (specify):




           My fees are$               0.00         for travel and $        45.00       for services, for a total of$            45.00
                                                                       ------


           I declare under penalty of perjury that this information is true.



 Date:          10/25/2018
                                                                                               Server's signature

                                                                                    David Overlin, P rocess Server
                                                                                         Printed name and title

                                                                                 Dane County Civil Process, LLC
                                                                                          608-849-6420
                                                                        2810 Crossroads Dr., Suite 4000, Madison, WI 53718
                                                                                               Server's address

 Additional information regarding attempted service, etc:
 Also served: Complaint, Civil Cover Sheet, Disclosure Statement. Exhibits 1-4




                      Case 1:18-cv-01671-WCG Filed 10/26/18 Page 2 of 2 Document 3
